Citation Nr: 0507708	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  99-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from March 1953 to February 
1955.

This appeal arises from an October 1998 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  In a July 2002 decision, the Board reopened the 
veteran's claim.  In November 2003, the Board remanded the 
veteran's claim to the RO.


FINDING OF FACT

The veteran does not have a psychiatric disorder that was 
present in service or that was manifested within one year of 
separation from service; nor is the currently diagnosed 
psychiatric disability otherwise related to such service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
the veteran's active military service, nor may it be presumed 
to have been incurred during such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the absence of evidence showing the presence 
of certain chronic diseases during service, certain specified 
chronic diseases, to include psychosis, may be presumed to 
have been incurred during such service if manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101,1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran does have a current diagnosis of schizophrenia, 
undifferentiated type, as evidenced by a December 2002 VA 
examination report.  In addition, the veteran contends that 
he was hospitalized for a nervous condition while in service 
in Germany, 1954.  However, there is no evidence of such 
treatment in the veteran's service medical records.  Records 
of the veteran's hospitalization in Germany in 1954 show he 
was treated for tonsillitis.  In addition, a February 1955 
transfer examination lists only this treatment for 
tonsillitis as significant medical history.  No psychiatric 
abnormality was reported at this time.  The first post-
service evidence of psychiatric treatment was an April 1976 
hospitalization report for hysterical neurosis.  

Post-service, there is evidence that the veteran had a 
psychiatric disorder in service.  In March 1977, the veteran 
was hospitalized for a psychiatric condition.  An examiner 
noted that, "according to [the veteran's] statement, he was 
under clinical observation for a nervous condition for two 
months in the U.S. Army Hospital of Berlin" between 1953 and 
1955.  In addition, in April 2000, the veteran's private 
physician reported that the veteran was treated for a 
psychiatric condition in November 1954.  These notations are 
based solely on the veteran's reported history of psychiatric 
treatment during service.  The 1977 opinion clearly states it 
is based on the veteran's statements.  The veteran's private 
psychiatrist's statement, also, can only be based on the 
veteran's reported history as the veteran's only hospital 
records from Berlin in November 1954 show treatment for 
tonsillitis.  The fact that physicians have accepted the 
veteran's statements as to his treatment in service is not 
persuasive because, in this case, for the reasons discussed 
above, the Board concludes that the veteran's reported 
history is not credible and not probative evidence.  The 
probative value of a medical opinion is significantly 
lessened to the extent it is based on an inaccurate factual 
premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In addition, the veteran's treating psychiatrist's April 2000 
report offers the only competent nexus opinion relating the 
veteran's current psychiatric condition to his service.  As 
noted above, the psychiatrist's opinion is based solely on 
the veteran's reported history and, therefore, lacks 
probative value.  Moreover, in December 2002, a VA examiner 
offered a contrary opinion.  Based on his examination of the 
veteran and "thourough[] review[]" of the claims file and 
medical records, the examiner concluded that the veteran's 
psychiatric condition was incurred in 1976 and, therefore, it 
is not related to service.  The Board observes that the 
weight it places on a medical professional's opinion depends 
on factors such as the reasoning employed by the medical 
professional and whether or not, and the extent to which, he 
or she reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, 
the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board. 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993.)  The 
Board attaches more credibility and weight to the VA 
examiner's opinion because it is based on a review of the 
records, and not just the veteran's reported history.

The Board has also considered the veteran's written testimony 
submitted in support of his argument, as well as statements 
submitted by the veteran's friends in 1998.  Most of the 
veteran's friends' statements show only that the veteran has 
received treatment for illnesses for the past 30 or 40 years 
or since discharge from the Army.  Two statements indicate 
that the veteran has "always" undergone "constant" 
treatment for physical and psychiatric conditions.  However, 
even these statements do not assert that the veteran's 
psychiatric condition was incurred in service.  Moreover, the 
veteran's statements and those of his friends are not 
competent evidence of a nexus between service and the 
veteran's psychiatric condition.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Finally, the Board also notes that the first competent 
evidence of a psychiatric condition in the claims file came 
in 1976, approximately 21 years after the veteran's 
separation from service.  In view of the lengthy period 
without treatment, there would be no evidence of a continuity 
of symptomatology, and this weighs heavily against the claim.   
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b).  
  
II. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).
  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's October 1998 decision that the criteria 
to reopened a claim for service connection had not been met.  
This notice also informed the appellant of the reasons and 
bases for the RO's decision.  In March 2004, the veteran 
received notice of VA's duty to assist him with his claim as 
well as a description of what the evidence must show to 
establish entitlement to service connection.  In addition, 
the letter informed the veteran of VA's duty to assist him by 
obtaining "medical records, employment records, or records 
from other federal agencies" and that VA would make 
reasonable efforts to help him get other evidence necessary 
to support his claims, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Finally, the veteran received 
statements of the case which further described the standard 
for adjudicating his claim.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the RO decision, the VCAA letters, and SOCs sent to the 
appellant notified him of the information and evidence needed 
to substantiate the claims and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ adverse decision in the claim 
for service connection was made in 1998.  Technically, the 
Board concedes that the VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ 
adjudication.  However, VA subsequently took a reasonable 
approach of providing a section 5103 notice in a commonsense 
manner consistent with the procedural posture of the case; a 
rule of construction adopted by the United States Supreme 
Court in similar cases where procedural rules are applied 
retroactively.  See Landgraf v. USI Film Products, 511 U.S. 
244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-29 
(1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would, per se, constitute 
harmful error by nullifying the purpose of the notice in 
forcing a claimant to overcome an adverse decision and by 
substantially impairing the orderly sequence of claims 
development and adjudication.  However, the Court recognized 
that, in situations such as this case there was no specific 
requirement that the case be returned to the AOJ as though 
the original decision was nullified.  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA's notices.

There is no basis for concluding that harmful error has 
occurred to this veteran because he received his VCAA notice 
after an initial AOJ adjudication.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence to 
support their claims.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  On the facts of this case, the Board finds that 
no prejudicial error results in the veteran's receipt of his 
section 5103 notice following the RO's initial determination 
in this case, particularly when considering the procedural 
posture of the case.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC.)  In July 2002, the Board determined that 
additional development was necessary in the claim.  The RO 
was asked to obtain the veteran's Social Security 
Administration records and records from his hospitalization 
in Germany in 1954.  However, the in-service hospitalization 
records were already in the claims file and an October 2002 
reply from the Social Security Administration states that the 
records could not be located after "an exhaustive and 
comprehensive search."  The veteran was also afforded a VA 
examination for the disability at issue.  Therefore, a remand 
for still another VA medical opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159 (c)(4) (2004); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed.Cir. 2003).  The Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.




ORDER

Entitlement to service connection for a psychiatric condition 
is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


